Butler App. No. CA2002-04-090. Discretionary appeal allowed on Proposition of Law No. I, cause consolidated with 2003-0116, Goodlett v. Ohio Cas. Group, Butler App. No. CA2002-04-090, causes held for the decision in 2002-0932, Westfield Ins. Co. v. Galatis, Summit App. No. 20784, 2002-Ohio-1502; and briefing schedule stayed.
F.E. Sweeney and Pfeifer, JJ., dissent.
Discretionary appeal allowed on Proposition of Law No. II and cause consolidated with 2003-0116, Goodlett v. Ohio Cas. Group, Butler App. No. CA2002-04-090; briefing to proceed on this proposition of law.
F.E. Sweeney and Pfeifer, JJ., dissent.
Discretionary appeal allowed on Proposition of Law No. Ill; cause consolidated with 2003-0116, Goodlett v. Ohio Cas. Group, Butler App. No. CA2002-04-090; causes held for the decision in 2002-0610, Geren v. Westfield Ins. Co., Lucas App. No. L-01-1398, 2002-Ohio-1230; briefing schedule stayed.
F.E. Sweeney and Pfeifer, JJ., dissent.